Citation Nr: 0809681	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1. Entitlement to a rating higher than 30 percent for 
residuals of right inguinal hernia.

2. Entitlement to a rating higher than 20 percent for 
herniated disc, L5-S1.  

3. Entitlement to a rating higher than 10 percent for 
Morton's interdigital neuritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1989 to November 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In August 2007, the veteran failed to appear for a scheduled 
hearing before the Board.  


FINDINGS OF FACT

1. The residuals of right inguinal hernia are manifested by a 
small, postoperative, recurrent, reducible hernia, which is 
not inoperable.  

2. The herniated disc, L5-S1, is manifested by limitation of 
flexion to 40 degrees without listing of the whole spine to 
the opposite side; severe recurring attacks of sciatic 
neuropathy are not shown; flexion is greater than 30 degrees; 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during a period of 12 
months are not shown; and neurological manifestations or 
objective neurological abnormalities are not shown. 

3. Morton's interdigital neuritis has been manifested by pain 
and numbness, but a moderately severe foot disability is not 
shown.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for 
residuals of right inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2007).  

2. The criteria for a rating higher than 20 percent for 
herniated disc, L5-S1, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (prior to September 26, 
2003); Diagnostic Code 5293 (prior to September 23, 2002, and 
prior to September 26, 2003); and Diagnostic Codes 5237, 5243 
(2007) (from September 26, 2003, and currently).

3. The criteria for a rating higher than 10 percent for 
Morton's interdigital neuritis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5279, 5284 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2002.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the symptoms had increased.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The veteran was asked to submit any evidence 
that would include that in his possession.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable and for the effective date of the claims); 



and of Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
Jan. 30, 2008) (evidence demonstrating an increase in 
severity, except for the effect that worsening has on 
employment and daily life and for the general notice of the 
criteria of the Diagnostic Codes under which the claimant is 
rated). 

To the extent that the VCAA notice, pertaining to the degree 
of disability assignable and to effective date of the claims, 
was not provided as the claims for increase are denied, no 
disability rating or effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this VCAA content 
error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

To the extent that the VCAA notice did not include the effect 
that worsening has on employment and daily life and the 
general notice of the criteria of the Diagnostic Codes under 
which the claimant is rated, when the veteran already has 
notice of the pertinent Diagnostic Codes and rating criteria 
as provided in the statement of the case and in the 
supplemental statement of the case, dated in May 2007, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims.  As 
the content error did not affect the essential fairness of 
the adjudication of the claims for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
afforded the veteran a VA examination.  The veteran, without 
good cause shown, failed to report for VA reexaminations in 
December 2003, in June 2006, and in May 2007.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Residuals of Right Inguinal Hernia 

Factual Background

On VA examination in August 2002, the examiner noted that the 
veteran had a right hernia repaired in 2001.  The pertinent 
findings were a small, postoperative, recurrent, reducible 
right inguinal hernia, which was not inoperable. 



Analysis

The service-connected residuals of the right inguinal hernia 
are currently rated 30 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7338.  Under Diagnostic Code 7338, the 
criteria for the next higher rating, 60 percent, are large, 
postoperative, recurrent hernia, which is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  

The difference between the criteria for a 30 percent rating 
and a 60 percent rating are that for a 60 percent rating 
there must a large hernia, which is not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  As the veteran has a small, reducible 
hernia, which is not inoperable, the criteria for the next 
higher rating under Diagnostic Code 7338 have not been met.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Herniated Disc, L5-S1

Factual Background

On VA examination in August 2002, the veteran complained of 
radiating pain down the right leg.  A MRI revealed a disc 
bulge at L4-5.  Upon physical examination, there was no 
muscle spasm or tenderness.  Flexion was to 40 degrees with 
pain, extension was to 10 degrees, lateral flexion, right and 
left, was to 20 degrees, and rotation, right and left, was to 
20 degrees.  Range of motion was limited by pain.  Posture 
and gait were normal.  X-rays revealed mild lower lumbar 
dextroscoliosis and minimal diffuse spondylosis.  

VA records from 2001 to 2007 document the veteran's 
complaints of back pain.  In September 2003, it was noted the 
veteran's back pain was worse with activity and his job as a 
dialysis technician often made the pain worse with heavy 
lifting.  In January 2004, flexion was limited to 75 percent, 
extension was limited to 25 percent on the right, lateral 
flexion was painful on the right.  

In June 2004, the veteran quit his job as a dialysis 
technician and went back to school.  He continued to complain 
of increasing radiating back pain.  In January 2006, there 
was normal range of motion with rotation and lateral flexion 
was 45 degrees.  In May 2006, there was normal range of 
motion with forward flexion, extension, and rotation.  
Lateral flexion was limited on the right and normal on the 
left.  No neuropathic signs were noted.  In May 2007, there 
was normal range of motion upon flexion and extension and 
minimal discomfort with lateral flexion.  

Rating Criteria 

During the pendency of the appeal, the rating criteria for 
rating a disability of the spine were amended.  The Board is 
required to consider the claim in light of both the old and 
new criteria to determine whether an increase is warranted.  
If the amended rating criteria are favorable to the claim, 
the amended criteria can be applied only from and after the 
effective date of the regulatory change.  The veteran does 
get the benefit of having both the old and new criteria 
considered for the period after the change was made. 
VAOPGCPREC 3-2000.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Plate V.

The herniated disc, L5-S1 is currently rated under Diagnostic 
Code 5293 for intervertebral disc syndrome and Diagnostic 
Code 5295 for lumbosacral strain.  Since the veteran filed 
his claim for increase, the criteria for evaluating a 
disability of the spine have changed.

The criteria for intervertebral disc syndrome under 
Diagnostic Code 5293 (hereinafter old criteria) were revised 
on September 23, 2002, (hereinafter the interim criteria).  
On September 26, 2003, the interim criteria were revised, 
which included the renumbering of Diagnostic Code 5293 to 
Diagnostic Code 5243 (hereinafter the new or current 
criteria).

Under the old Diagnostic Code 5293, prior to September 2002, 
the criteria for the next higher rating, 40 percent, were 
severe degenerative disc disease with recurring attacks with 
intermittent relief.  

Under the interim criteria for Diagnostic Code 5293, prior to 
September 2003, degenerative disc disease could be rated by 
combining separate ratings for chronic neurologic and 
orthopedic manifestations, or rated on the basis of the total 
duration of incapacitating episodes, whichever method results 
in a higher rating.  The criteria for the next higher rating, 
40 percent, based on incapacitating episodes, are 
incapacitating episodes having a total duration of at least 4 
but less than 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293. 

Effective from September 26, 2003, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  And degenerative disc 
disease is rated under either the General Rating Formula to 
include objective neurologic abnormalities or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating.  
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, in which there was no 
change in the total duration or the definition of an 
incapacitating episodes as provided in the interim criteria, 
the criteria for the next higher rating, 40 percent, are 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months 

As for lumbosacral strain under Diagnostic Code 5295, the 
criteria were also revised as of September 2003. Under the 
old Diagnostic Code 5295, lumbosacral strain, prior to 
September 2003, the criteria for the next higher rating, 40 
percent, were severe listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The other potentially 
applicable Diagnostic Code was Diagnostic Code 5292.  Under 
Diagnostic Code 5292, prior to September 2003, the criterion 
for the next higher rating, 40 percent, was severe limitation 
of motion.  Diagnostic Code 5292 was also revised as of 
September 2003. 

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old rating criteria under various Diagnostic 
Codes, including Diagnostic Codes 5295 and 5292, and either 
eliminated or renumbered the old Diagnostic Codes.  Under the 
General Rating Formula, orthopedic manifestations, such as 
limitation of motion to include painful motion, are rated 
separately.  Diagnostic Code 5295 was renumbered as 
Diagnostic Code 5237, and Diagnostic Code 5292 was 
eliminated.  Under the General Rating Formula, objective 
neurologic abnormalities are separately rated under the 
appropriate Diagnostic Code. 

Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, based on limitation of motion is 
flexion of the lumbar spine to 30 degrees or less.  

Throughout the appeal, there was no change in the criteria 
for rating neurologic manifestations or abnormalities under 
the appropriate Diagnostic Code, in this case, Diagnostic 
Code 8520, pertaining to incomplete paralysis of the sciatic 
nerve.  Under Diagnostic Code 8520, the criterion for a 10 
percent is mild incomplete paralysis.   The term "incomplete 
paralysis" with peripheral nerve injuries indicates a degree 
of loss or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to the varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124(a).



Analysis

Diagnostic Code 5293 (Old and Interim)
Diagnostic Code 5243 (New or Current) 

To warrant a rating higher than 20 percent for degenerative 
disc disease of the lumbar spine under the old criteria, 
Diagnostic Code 5293, the veteran would have to have severe 
degenerative disc disease with recurring attacks with 
intermittent relief.  The record shows that the veteran has 
complained of chronic back pain, including during his VA 
examination of August 2002.  And while a MRI revealed a disc 
bulge, no neuropathic signs or neurological defects have been 
documented. 

On the basis of the above, the symptoms do not more nearly 
approximate or equate to severe symptoms of recurring attacks 
compatible with sciatica neuropathy, such as absent ankle 
reflexes or other neurological findings appropriate to the 
site of the disc disease.  

Accordingly, without documentation of such recurring attacks, 
the criteria for the next higher rating under the old 
Diagnostic Code 5293 are not met.

Under the interim Diagnostic Code 5293, prior to September 
2002, the criteria for the next higher rating, 40 percent, 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  As no incapacitating episodes were documented, the 
criteria for the next higher rating under the interim 
Diagnostic Code 5293 have not been met. 

Also under the interim Diagnostic Code 5293, degenerative 
disc disease could also be rated on the basis of chronic 
orthopedic and neurologic manifestations with the disability 
rated under the method that results in the higher rating.  
The potential Diagnostic Codes for orthopedic manifestations 
are Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) and Diagnostic Code 5295 (lumbosacral strain). 

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine, the criterion for next high rating, 40 percent, 
is severe limitation of motion.  

On VA examination in 2002, flexion was to 40 degrees with 
pain, extension was 10 degrees, right and left lateral was 20 
degrees and right and left rotation was 20 degrees.  There 
was no muscle spasm or tenderness.  

As the veteran had motion in all planes, flexion, extension, 
lateral flexion, and rotation, and as flexion was at 50 
degrees less than normal, as extension was at most only 10 
degrees less than normal, as lateral flexion was 10 degrees 
less than normal, and rotation was 10 degrees less than 
normal, which is more than a 50 percent of the normal 
combined range of motion of the lumbar spine, the Board finds 
that the limitations of motion on the VA examination was 
moderate rather than severe under the old Diagnostic Code 
5292. 

Also without evidence of listing of the spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or abnormal mobility on 
forced motion, the findings do not more nearly approximate or 
equate to severe lumbosacral strain, the criteria for the 
next higher rating under the old DC 5295.

And while a MRI revealed a disc bulge, no neuropathic signs 
or neurological defects have been documented.  In the absence 
of a finding of neurological manifestations, the criterion 
for a separate rating under Diagnostic Code 8520 have not 
been met.

Under the new or current criteria, since September 2003, the 
rating for degenerative disc disease can be based on the 
total duration of incapacitating episodes or under the 
General Rating Formula to include a separate rating for 
objective neurologic abnormalities, whichever method results 
in a higher rating.  



As explained above, there was no change in the total duration 
of incapacitating episodes or in the definition of an 
incapacitating episode in the new or current criteria.  As no 
incapacitating episodes were documented, the criteria for the 
next higher rating under the new or current Diagnostic Code 
5243 have not been met.

Alternatively, under the General Rating Formula, the criteria 
for the next higher rating, 40 percent, are forward flexion 
of the thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

On VA examination in examination in 2002, flexion was to 40 
degrees.  There was no ankylosis.  As forward flexion of the 
thoracolumbar spine was 40 degrees, flexion does not 
approximate or equate to flexion of 30 degrees or less, and 
as ankylosis was not shown, the criteria for the next higher 
rating have not been met. 

Also, under the General Rating Formula, objective neurologic 
abnormalities can be separately rated under Diagnostic Code 
8520, and the criterion for a 10 percent rating is mild 
incomplete paralysis.  And while a MRI revealed a disc bulge, 
no neuropathic signs or neurological defects have been 
documented.  In the absence of a finding of neurological 
manifestations, the criterion for a separate rating under 
Diagnostic Code 8520 have not been met. 

Diagnostic Code 5295 (Old) and Diagnostic Code 5237(New or 
Current)

To warrant a rating higher than 20 percent under the old 
criteria for lumbosacral strain, DC 5295, the veteran would 
have to have severe lumbosacral strain.  On VA examination in 
2002, flexion was to 40 degrees with pain, extension was 10 
degrees, right and left lateral was 20 degrees and right and 
left rotation was 20 degrees.  There was no muscle spasm or 
tenderness.  Without evidence of listing of the spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or abnormal 
mobility on forced motion, the findings do not more nearly 
approximate or equate to severe lumbosacral strain, the 
criteria for the next higher rating under the old DC 5295. 

Under the other potential Diagnostic Code for orthopedic 
manifestations, Diagnostic Code 5292 (limitation of motion of 
the lumbar spine), the criterion for next high rating, 40 
percent, is severe limitation of motion.  

On VA examination in 2002, flexion was to 40 degrees with 
pain, extension was 10 degrees, right and left lateral was 20 
degrees and right and left rotation was 20 degrees.  There 
was no muscle spasm or tenderness.  

As the veteran had motion in all planes, flexion, extension, 
lateral flexion, and rotation, and as flexion was at 50 
degrees less than normal, as extension was at most only 10 
degrees less than normal, as lateral flexion was 10 degrees 
less than normal, and rotation was 10 degrees less than 
normal, which is more than a 50 percent of the normal 
combined range of motion of the lumbar spine, the Board finds 
that the limitations of motion on the VA examination was 
moderate rather than severe under the old Diagnostic Code 
5292. 

Under the new and current General Rating Formula, Diagnostic 
Code 5237, from September 2003, the criteria for the next 
higher rating, 40 percent, are forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine. 

On VA examination in August 2002, forward flexion was to 40 
degrees.  There was evidence of ankylosis.  As forward 
flexion of the thoracolumbar spine was 40 degrees, the 
finding does not approximate or equate to forward flexion of 
the thoracolumbar spine to 30 degrees or less, and as 
ankylosis was not shown, the criteria for the next higher 
rating have not been met.

Also, under the General Rating Formula, objective neurologic 
abnormalities can be separately rated under Diagnostic Code 
8520, and the criterion for a 10 percent rating is mild 
incomplete paralysis.  And while a MRI revealed a disc bulge, 
no neuropathic signs or neurological defects have been 
documented.  In the absence of a finding of neurological 
manifestations, the criterion for a separate rating under 
Diagnostic Code 8520 have not been met.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
herniated disc, L5-S1, under the old, interim, and new or 
current criteria of Diagnostic Code 5293/Diagnostic Code 5243 
and the old and new or current criteria of Diagnostic Code 
5295/Diagnostic Code 5237. 38 U.S.C.A. § 5107(b). 

Morton's Interdigital Neuritis

Factual Background 

On VA examination in August 2002, the examiner described a 
neuroma, near the head of the fourth metatarsal on the right 
foot.  The veteran complained of a sharp painful sensation 
with pain, swelling, and fatigue with standing, walking and 
sometimes at rest.  On physical examination, the veteran had 
minor pain to palpation at the fourth metatarsal on the 
plantar surface.  He did not have pes planus, pes cavus, 
hammer toes, hallux rigidus, hallux valgus, and he had no 
limited function of standing or walking.    

In July 2005, VA records show that the veteran complained of 
numbness to the plantar surface of his right foot.    

Analysis

Morton's neuroma is currently rated 10 percent under 
Diagnostic Code 5279 for anterior metatarsalgia, which is the 
maximum rating under this Diagnostic Code. 

A potential higher rating may be established under Diagnostic 
Code 5284 for other foot injuries.  The criterion for the 
next higher rating, 20 percent, is a moderately severe foot 
disability. 

On VA examination in August 2002, the veteran complained of 
painful sensation with swelling and fatigue.  Upon physical 
evaluation, he had minor pain to palpation of the fourth 
metatarsal on the plantar surface.  He had no limited 
function of standing or walking.  

As the pain is limited to the plantar surface of the fourth 
metatarsal and in the absence of impairment of balance or 
propulsion, involving the entire foot, the pain associated 
with the neuroma does not more nearly approximate or equate 
to moderately severe impairment of the right foot.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

A rating higher than 30 percent for residuals of right 
inguinal hernia is denied.  

A rating higher than 20 percent for herniated disc, L5-S1 is 
denied.  

A rating higher than 10 percent for Morton's Interdigital 
Neuritis is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


